Order affirmed, with $10 costs and disbursements. Memorandum: The procedural change permitted under rule 121-a of the Rules of Civil Practice is inapplicable to enlarge the scope of examination beyond the scope allowed by a former order of examination granted prior to the time rule 121-a became effective. (People ex rel. Central New England By. Co. v. State Tax Comm., 261 App. Div. 416, 418; Matter of Potter, 106 Mise. 113, 115; Matter of Berkovitz v. Arbib & Houlberg, 230 N. Y. 261, 270; Lawson Co. v. Browne, 180 Mise. 1000; B’Apice v. Standard Oil Go. [N. J.], 203 Mise. 527.) Rule 121-a does not enlarge the extent of *1004examinations permitted under section 288 of the Civil Practice Act as set forth in previous decisions of this department. All concur. (Appeal from an order vacating plaintiff’s notice of examination of defendant before trial.) Present — McCurn, P. J., Vaughan, Kimball, Piper and Wheeler, JJ.